Title: To George Washington from Henry Knox, 30 January 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department January 30th 1794
          
          I submit to your Consideration a letter proposed to be written to the Governor of South
            Carolina in consequence of a private letter received by Mr John Ross of this Town of
            which the enclosed is an extract.
          The Secretaries of State and Treasury approved the draft now submitted. I have the honor to be with perfect respect Your obedient Servant
          
            H. Knox
          
        